DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 11/13/2020, have been fully considered.  
Applicant first argues that “none of the cited references disclose using a high compression pressure of ’35 to 110 Mpa’ or the unexpected advantages associated with high compression pressure” (Applicant Arguments, Page 8).  However, the rejection of claims has been modified to be further based on Zhang et al (J Appl Polym Sci 130:3509-3520, 2013) which disclose using a high compression pressure and advantages associated with high compression pressures.  Accordingly, it is MAINTAINED that it would have been obvious to determine the optimal compression pressure in an effort to best achieve these advantages.
Next Applicant argues that the “cited prior art does not disclose any polymer scaffold having a high ceramic content of ‘at least about 50%’” (Applicant Arguments, Page 8).  However, the rejection of claims has been modified to be further based on Sharaf et al (J Oral Maxillofac 
Applicant next argues that “the claims require that the step of selectively removing material from the compressed bulk is carried out prior to porogen leaching… to preserve the porosity and pore interconnectivity of the scaffolds” (Applicant Arguments, Page 8).  Yet, as taught by Vogt et al, “[s]mall discs, 10 mm in diameter and 5 mm in height, were fabricated from the cured slices using a drilling machine with a hollow drill.  Subsequently, the discs were stored in water for 16 to leach out the sucrose” (Page 31, Column 2 to Page 32, Column 1).  Indeed, Vogt et al further teach that “[a] self-prepared porogen matrix of lump sugar was used to generate an open pore structure.  The porogen matrices were soaked with an appropriate curable mixture and the filled devices were cured at 100oC” wherein “[i]t should be mentioned, the cured, compact devices can be processed and shaped by conventional mechanical techniques like drilling, grinding or sawing.  After leaching out the porogen with boiling water, highly porous and dimensionally stable scaffolds were obtained” (Page 33, Column 2 to Page 34, Column 1).  As such, it is clear that Vogt et al disclose that the step of selectively removing material from the compressed bulk is carried out prior to porogen leaching.
Lastly, Applicant argues unexpected results.  In particular, Applicant alleges that “[i]t was very unexpected that pressures as high as 110 MPa could be used to prepare scaffolds that were highly porous (e.g., 80% porosity) and comprised of fragile biodegradable polymer/ceramic matrix without crushing the matrix.  Yet, based further on Zhang et al (J Appl Polym Sci 130:3509-3520, 2013) – which teach scaffolds “[a]t a porogen content of 90 wt %... have interconnected open port structure and a porosity above 80%” and exhibit “remarkably improved” structural stability, as 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 29 is rejected under 35 U.S.C. 112(b) being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Instant claim 1 is drawn to a method of making a scaffold comprising “a ceramic material” wherein the scaffold is “at least about 50% ceramic material” wherein, according to claim 29, the scaffold comprises “25% tricalcium phosphate”.
As drafted, there is insufficient antecedent basis for the limitation of claim 29.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 1-11, 13-18, 27-28 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Khojasteh et al (J Biomed Mater Res Part B 848-854, 2013; of record) and Sharaf et al (J Oral Maxillofac Surg 70:647-656, 2012) in view of Mi et al (J Cellular Plastics 51:165-196, first published 4/14/2014; of record), Zhang et al (J Appl Polym Sci 130:3509-3520, 2013) and Vogt et al (Euro Cell and Mater 4:30-38, 2002; of record).
As amended, instant claim 1 is drawn to a method of preparing a porous scaffold (having a desired shape (in the shape of an anatomical shape (claim 11) which is a bone graft (claim 13))) comprising a biodegradable polymer and a ceramic material, the method comprising the steps of:
(a)	heating a mixture comprising the biodegradable polymer (more specifically, poly(caprolactone) (claim 2)), the ceramic material (more specifically, tricalcium phosphate (claim 3)), and a porogen (more specifically, sodium chloride (claim 8)) to the melting temperature of the biodegradable polymer (more specifically, at a temperature of about 185oC to about 190oC (claim 9)); 
(b)	compressing the heated mixture at a pressure of about 35 MPa to about 110 MPa (more specifically, about 70 MPa (claim 10));
(c)	cooling the compression to room temperature to form a bulk substrate;
(d)	selectively removing (via milling, lathing, drilling, cutting, (claim 4)) a material from the bulk substrate to afford a shaped structure; and
(e)	removing the porogen from the shaped substrate to afford the porous scaffold having a desired shape;
wherein the porous scaffold comprises:
(i) 	at least about 50% ceramic material (more specifically, 50% (claim 30)); and
(ii)	interconnected pores and an average porosity of about 50% to about 90% (more specifically, about 60% to about 80% (claim 5));
wherein the scaffold further comprises (and provides a suitable platform for (claim 17)) a bioactive agent (claim 14), more specifically, stem cells (claims 15-16) which are mesenchymal stem cells (claim 18).
As thus summarized, the elected invention reads on claims 1-5, 8-11 and 13-18.
Khojasteh et al teach a “PCL-TCP [80:20 polycaprolactone-tricalcium phosphate scaffold] seeded with mesenchymal stem cells” (Abstract), having a “porosity of about 70%” (Page 849, Column 2) for “vertical bone augmentation in dog mandible” (Title).
Although the porous PCL-TCP scaffolds of Khojasteh et al do not comprise at least about 50% ceramic material, as further taught by Khojasteh et al, “[s]caffold properties such as… composition of materials… may have [an effect] on cell differentiation and tissue regeneration” (Page 849, Column 1).
Furthermore, Sharaf et al teach related porous scaffolds comprising “50:50 β-TCP/poly-ε-caprolactone” (Page 648, Column 2) “for bone tissue engineering… in an in vivo porcine model to construct critical-size mandibular defects” (Page 656, Column 1) comprising “highly interconnected macropores and micropores” (Page 651, Figure 1).
Accordingly, it would have been prima facie obvious to fabricate the porous PCL-TCP scaffolds of Khojasteh et al wherein the amount of ceramic is at least about 50%.  It would have been obvious to do so considering that “[s]caffold properties such as… composition of materials… Khojasteh et al) and in further recognition of related porous scaffolds comprising “50:50 β-TCP/poly-ε-caprolactone” (as taught by Sharaf et al) to provide scaffolds useful in bone tissue engineering of mandibular defects with a reasonable expectation of success. 
However, the prior art do not teach the instantly claimed method for preparing said scaffolds.
Yet, Mi et al teach methods of fabricating biocompatible, porous scaffolds which “have a suitable surface chemistry for cell attachment” and can “be easily processed into a variety of shapes and sizes” (Page 168) wherein “[t]he polymer [is] melt blended with the porogen… then molded into a specific geometry via compression” and “[t]he porous scaffolds are obtained after leaching out the porogen” (Page 180), wherein the porogen can be sodium chloride (Page 182).
As such, the method of Mi et al differs from the instantly claimed method in that Mi et al does not teach (a) the specific temperature at which the mixture is heated or the specific pressure at which it is compressed; or (b) the step of selectively removing a material from the bulk substrate to afford a shaped structure
As to (a): as taught by Zhang et al, “[o]ne of the main problems in tissue engineering is designing suitable scaffolds that meet the demands for application in ‘hard mineralized tissues’ such as bone” and “[i]t is generally accepted that the scaffold material should have mechanical strength as close as possible to the strength of the bone to be repaired or substituted” (Page 3517, Column 2).  Significantly, Zhang et al demonstrate that “scaffolds formed under different molding temperature and pressure” exhibit “a noteworthy promotion in storage modulus… with increasing temperature and pressure.  Especially, when the temperature is 190oC, the high pressure of 1000 MPa gives rise to a considerable storage modulus, which changes from 19.7 Mpa up to a Zhang et al, “the structural stability of high-pressure molded scaffolds was remarkably improved… the mechanical performance… was drastically enhanced” and the “scaffolds showed excellent cellular compatibility and biocompatibility in vitro tests” (Abstract).  
Accordingly, in further view of Zhang et al, it would have been obvious to determine the optimal temperature at which the mixture is heated and the optimal pressure at which it is compressed, in fabricating the scaffold of Khojasteh et al and Sharaf et al based on the method of Mi et al.  As stated by MPEP 2144.05, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see also In re Aller (220 F.2d 454 (CCPA): “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation…”  Indeed, as further discussed by the court, “[s]uch experimentation is no more than the application of the expected skill of the [ordinarily skilled artisan] and failure to perform such experiments would, in our opinion, show a want of the expected skill”; see also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005): “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” and “[o]nly if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range” (quoting In re Antonie
As to (b): as taught by Vogt et al – discussing the “[f]abrication… of highly porous scaffold” – “[i]t should be mentioned, that cured, compact devices can be processed and shaped by conventional mechanical techniques like drilling, grinding or sawing” (Page 33, Column 2).
Accordingly, based further on Mi et al, Zhang et al and Vogt et al, a person of ordinary skill in the art – desiring to make a shaped PCL-TCP scaffold (as taught by Khojasteh et al and Sharaf et al) – would have found it obvious to carry out the instantly claimed steps while, in the process, determining the optimal temperature at which the mixture is heated and the optimal pressure at which it is compressed, with a reasonable expectation of success.
As such, instant claims 1-5, 8-11, 13-18 and 30 are rejected as prima facie obvious.
Instant claims 6-7 are drawn to the method of claim 1 wherein the scaffold has an average pore size of about 450 µm to about 600 µm (claim 6) and wherein the variation in average pore size throughout the scaffold is less than about 10% (claim 7).
As further taught by Khojasteh et al, “pore size greater than 300 µm made PCL-TCP composite scaffold appropriate for holding and transferring the stem cells” and “[t]he pores interconnectivity of similar size facilitates nutrition/waste transport and a better in vivo vascularization” (Page 852, Column 2).
As further taught by Sharaf et al, “varying microporosities and macroporosities appear to be critical for the design of scaffolds; macropores are important for bone ingrowth and neovascularization, and micropores mediate cell attachment, proliferation, and differentiation” (Page 655, Column 1).
And as further taught by Mi et al
Accordingly, it is evident that the pore size and uniformity of a porous scaffold (and, in particular, a PCL-TCP scaffold seeded with mesenchymal stem cells) is a result effective parameter that one of ordinary skill in the art would have found it obvious to optimize.  Thus, it would have been obvious to determine the optimal “porogen content and size” (as taught by Mi et al) in order to provide a “composite scaffold appropriate for holding and transferring the stem cells” and to facilitate “nutrition/waste transport and a better in vivo vascularization” (as taught by Khojasteh et al) and promote “bone ingrowth… neovascularization… cell attachment, proliferation, and differentiation” (as taught by Sharaf et al) with a reasonable expectation of success.
As such, instant claims 6-7 are also rejected as prima facie obvious.
Instant claims 27-28 are drawn to the porous polymer scaffold wherein the average porosity is 80% to 90% (claim 27), more specifically 90% (claim 28).
As taught by Sharaf et al, “[i]t has been shown that a highly porous microstructure with interconnected pores and a large surface area are conducive to tissue ingrowth.  For bone regeneration… porosities of more than 90% are preferred” (Page 655, Column 1).
As such, it would have been obvious to fabricate the scaffolds having an optimized porosity (e.g., wherein the porosity is 90%) to best achieve the desired results.
Accordingly, claims 27-30 are rejected as prima facie obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611